        Case 1:18-cv-00712-MN Document 34 Filed 12/26/18 Page 1 of 2 PageID #: 247

                                                        WHITEFORD, TAYLOR & PRESTON LLC
                                                                                                                                                                              DELAWARE*
                                                                                                                                                                         DISTRICT OF COLUMBIA
                                                                    THE RENAISSANCE CENTRE, SUITE 500                                                                          KENTUCKY
                                                                         405 NORTH KING STREET                                                                                 MARYLAND
                                                                                                                                                                               MICHIGAN
                                                                       WILMINGTON, DE 19801-3700
        CHAD J. TOMS                                                                                                                                                           NEW YORK
          PARTNER                                                       MAIN TELEPHONE (302) 353-4144                                                                        PENNSYLVANIA
                                                                                                                                                                                VIRGINIA
DIRECT LINE (302) 357-3253                                                FACSIMILE (302) 661-7950
DIRECT FAX (302) 357-3273                                                                                                                                                  WWW.WTPLAW.COM
   ctoms@wtplaw.com                                                                                                                                                          (800) 987-8705




                                                                            December 26, 2018

    BY ECF
    Hon. Maryellen Noreika, U.S.D.J.
    U.S. District Court, D. Del.
    844 N. King Street
    Wilmington, DE 19801

                                  Re: Perrong v. Liberty Power Corp., 1:18-cv-712 (MN)

    Dear Judge Noreika:

           Aytan Bellin, Esquire and I are counsel for the Plaintiff Andrew Perrong
    (“Mr. Perrong”) in the above entitled matter. Oral argument on Defendant Liberty
    Power Corp.’s pending motion to dismiss is scheduled for January 10, 2019 before
    Your Honor. I am writing to inform the Court that Mr. Bellin will be arguing the
    motion for Mr. Perrong, and that Mr. Bellin will be relying on four additional cases
    not cited in the parties’ briefs. Those cases are: (1) National Federation of
    Independent Business v. Sibelius, 567 U.S. 519 (2012), attached hereto as Exhibit
    A; (2) Ayotte v. Planned Parenthood of Northern New England, 546 U.S. 320
    (2006), attached hereto as Exhibit B; (3) F.C.C. v. Pacifica Foundation, 438 U.S.
    726 (1978), attached hereto as Exhibit C; and (4) Nittany Outdoor Advertising,
    LLC v. College Township, No. 4:12-cv-672 (M.D. Pa. Jul. 22, 2014), attached
    hereto as Exhibit D.

          I am available at the convenience of the Court should Your Honor have any
    questions.

                                                                                                           Respectfully,


                                                                                                           /s/ Chad J. Toms


  **Whiteford, Taylor & Preston LLC is a limited liability company. Our offices outside of Delaware operate under a separate Maryland limited liability partnership, Whiteford, Taylor & Preston L.L.P.
  Case 1:18-cv-00712-MN Document 34 Filed 12/26/18 Page 2 of 2 PageID #: 248
December 26, 2018
Page 2


                                                  Chad J. Toms, Esq. (#4155)
                                                  Partner

CJT:trr

cc:        Aytan Bellin, Esquire, Esq. (by ECF)
           Peter S. Murphy, Esq. (by ECF)
           Jennifer Lynne Hall, Esq. (by ECF)
10028675
